Carley, Chief Judge.
Appellee-defendants initiated dispossessory proceedings against appellant-plaintiff. When appellant did not answer or open the default, a writ of possession was issued and his possessions were removed from the premises. Subsequently, appellant filed this action against appellees, alleging claims for the “wrongful” removal of his possessions, trespass, slander, and misuse of legal process. The trial court granted summary judgment in favor of appellees and appellant appeals.
A review of the record clearly shows that this action constitutes no more than appellant’s unauthorized collateral attack upon the validity of the judgment in the underlying dispossessory proceedings. See Matthews Group & Assoc. v. Wages, 180 Ga. App. 151, 152 (2) (348 SE2d 695) (1986). The trial court correctly granted summary judgment in favor of appellees.

Judgment affirmed.


McMurray, P. J., and Beasley, J., concur.